Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The following Office action is in response to communication filed on May 27, 2021.  Claims 1-8 and 19-30 are currently pending and have been allowed.  


Allowable Subject Matter
Claims 1-8 and 19-30 are allowed.

Reasons for allowance
As per independent claims, the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Kurian (US 2017/0359408), Tomaselli et al., (US 2020/0252224), and Gupta, Sahil, Patrick Lauppe, and Shreyas Ravishankar. "A Blockchain-Backed Central Bank Cryptocurrency." Retrieved 10 (2017) (Gupta).
	Kurian provides utilizing a distributed network of systems for allocating and transferring resources between entities (e.g., users, institutions, or the like) by providing holds (e.g., soft or hard) on the resources, allocating the resources, and transferring the resources by utilizing allocation identifiers and/or holding pools, if needed.  The use of allocation identifiers and/or holds on the resources improves upon the processing speeds and power of systems used for the resource transfers between entities.

	Gupta illustrates allocating reward fee nodes for processing with a bonus to faster nodes.

	However, the combination of Kurian, Tomaselli, and Gupta fails to teach or suggest the limitations of Applicant’s independent claims which recite receiving, by a node of a blockchain network that maintains a blockchain, a target transaction submitted by a client to participate in lottery resource allocation based, at least in part, on a target invoice; in response to receiving the target transaction; obtaining at least a unique identifier of the target invoice from an image of the target invoice; calculating a target digital digest of the target invoice based, at least in part, on a hash value generated using at least the unique identifier of the target invoice; and determining a target lottery resource allocation state stored in the blockchain based, at least in part, on querying a mapping relationship stored in the blockchain using the target digital digest, wherein the mapping relationship is a mapping relationship between at least one digital digest and at least one lottery resource allocation state; and responsive to determining that the target lottery resource allocation state is an unallocated state, invoking, by the node of the blockchain, lottery resource allocation logic provided in a smart contract deployed in the blockchain, to allocate at least one lottery resource to the client from a lottery resource pool based, at least in part, on an allocation rule, and returning a lottery resource allocation result to the client.


As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied to the independent claims above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the prior art is as follows:
Gans, Joshua S. "Some Simple Economics of the Blockchain." (2016).: Identifies two key costs affected by the technology: 1) the cost of verification; and 2) the cost of networking. The first cost relates to the ability to cheaply verify the attributes of a transaction. The second one to the ability to bootstrap and operate a marketplace without the need for a traditional intermediary: When combined with a native token (as in Bitcoin and Ethereum), a blockchain allows a decentralized network of economic agents to agree, at regular intervals, about the true state of shared data. This shared data can represent exchanges of currency, intellectual property, equity, information or other types of contracts and digital assets - making blockchain a general purpose technology that can be used to trade scarce, digital property rights and create novel types of digital platforms
Bonneau, Joseph, et al. "Sok: Research perspectives and challenges for bitcoin and cryptocurrencies." 2015 IEEE symposium on security and privacy. IEEE, 2015.: Illustrates the 2. If any participant aborts the protocol they forfeit their deposit, which is used to compensate the others to the maximum amount they could have won.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.